Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meyer (20190138901).

As per claim 1, Meyer (20190138901) teaches a method for dynamically adapting a neural network (as training a neural network – para 0106), the method comprising: determining a latency associated with the neural network (as one of the parameters, is latency and computation time – para 0016);
 determining a current compression level applied to the neural network; determining a relation parameter that relates the latency with the current compression level; adjusting a compression ratio based on the relation parameter; and applying an adjusted compression ratio to the neural network (as, using the system for DNN compressions – para 0039; and adjusting the parameters toward time, latency, an computational complexity – para 0016; and see feedback adjustment in fig. 1).

As per claim 2, Meyer (20190138901) teaches the method of claim 1, further comprising adjusting the compression ratio such that the latency is less than or equal to a required latency (as altering the parameter of the DNN, such as compression – para 0039, based on accuracy and other parameters – para 0016).

As per claim 3, Meyer (20190138901) teaches the method of claim 2, further comprising adjusting the compression ratio without causing catastrophic forgetting in the neural network (as adjusting compression – para 0039, without sacrificing accuracy – para 0016, 0036).

As per claim 4, Meyer (20190138901) teaches the method of claim 1, wherein applying the compression ratio includes compressing the neural network or re-enlarging the neural network (as compression – para 0039, or adding layers – para 0029, 0030).

As per claim 5, Meyer (20190138901) teaches the method of claim 1, further comprising applying the compression ratio by masking weights in the neural network (as altering the compression of the neural network by weight binarization, ternarization, and sparsification – para 0039).

As per claim 6, Meyer (20190138901) teaches the method of claim 1, further comprising applying the compression ratio by masking nodes in the neural network (as changing the compression via weight binarization, ternarization, sparsification, and removal (masking) of node connections – para 0039).

As per claim 7, Meyer (20190138901) teaches the method of claim 1, further comprising applying a masking parameter that determines whether an inference procedure is or is not performed in a given weight node of the neural network (as testing the network with the changed parameters – para 0024, 0035, 0038).

As per claim 8, Meyer (20190138901) teaches the method of claim 1, further comprising configuring the neural network to accept a masking parameter (as forcing the values of the parameters to be either 0,1 to maximize the network according to parameters – para 003).

As per claim 9, Meyer (20190138901) teaches the method of claim 1, further comprising repeatedly adjusting the compression ratio based on the latency and the current compression level, wherein the latency and the current compression level are determined periodically or continuously (as updating the parameters based on performance – para 0025).

As per claim 10, Meyer (20190138901) teaches the method of claim 1, further comprising determining the relation parameter using recursive least squares or a learning algorithm (examiner notes that the claim language is in the alternative; Meyer (20190138901) teaches a learning algorithm – as machine learning – para 0016).

Claims 11-20 are non-transitory computer readable medium claims performing the method steps of claims 1-10 above and as such, claims 11-20 are similar in scope and content to claims 1-10 above and therefore, claims 11-20 are rejected under similar rationale as presented against claims 1-10 above.

Claim(s) 1-5,7-15,17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Campos (20150120632).

As per claim 1, Campos (20150120632) teaches a method for dynamically adapting a neural network (as testing a neural network by altering parameters – abstract), the method comprising: 
determining a latency associated with the neural network; determining a current compression level applied to the neural network (as determining delays and weighting – para 0040); 
determining a relation parameter that relates the latency with the current compression level; adjusting a compression ratio based on the relation parameter (as, altering the settings of the synapses – para 0040, which includes weights and delays – para 0040; wherein tracking the change in delay based on weighting change, as well as reducing the number of memory accesses – para 0041);
 and applying an adjusted compression ratio to the neural network (and, choosing the weights/delays – para 0040, according to objective function including access time, memory access time, and computational time – para 0090; reflecting back on para 0031 as well; examiner notes that the adjustable weightings effects the compression ratio).

As per claim 2, Campos (20150120632) teaches the method of claim 1, further comprising adjusting the compression ratio such that the latency is less than or equal to a required latency (as calculating computation time and storage requirements – para 0090, and pruning the network for the acceptable delays – para 0090, first 3 sentences, para 0098, reflecting back on para 0005, 0006).

As per claim 3, Campos (20150120632) teaches the method of claim 2, further comprising adjusting the compression ratio without causing catastrophic forgetting in the neural network (as, changing parameters, as noted above to be under memory/delay constraints – para 0090, but also tracking the accuracy of the system – para 0098).

As per claim 4, Campos (20150120632) teaches the method of claim 1, wherein applying the compression ratio includes compressing the neural network or re-enlarging the neural network (as, changing the weightings – para 0040, based on tradeoff between memory and processing time – para 0098).

As per claim 5, Campos (20150120632) teaches the method of claim 1, further comprising applying the compression ratio by masking weights in the neural network (as, forcing the weights to zero, to reduce the complexity – para 0041).


As per claim 7, Campos (20150120632) teaches the method of claim 1, further comprising applying a masking parameter that determines whether an inference procedure is or is not performed in a given weight node of the neural network (as, inferring a function from the observations – para 0004, with the changes in weights/delays – para 0040, 0041).

As per claim 8, Campos (20150120632) teaches the method of claim 1, further comprising configuring the neural network to accept a masking parameter (as, changing the weights to an extreme – para 0041, and forcing the network to accept the change – para 0041).

As per claim 9, Campos (20150120632) teaches the method of claim 1, further comprising repeatedly adjusting the compression ratio based on the latency and the current compression level, wherein the latency and the current compression level are determined periodically or continuously (as updating the test based on changing memory/latency requirements – para 0067) .	

As per claim 10, Campos (20150120632) teaches the method of claim 1, further comprising determining the relation parameter using recursive least squares or a learning algorithm (examiner notes the claim language is in the alternative – Campos teaches artificial networks that learn – abstract).

	Claims 11-15, 17-20 are non-transitory computer readable medium claims performing the method steps of claims 1-5,7-10 above and as such, claims 11-15, 17-20 are similar in scope and content to claims 1-5, 7-10 above and therefore, claims 11-15, 17-20 are rejected under similar rationale as presented against claims 1-5, 7-10 above.

Response to Arguments

Applicant's arguments filed 08/18/2022  have been fully considered but they are not persuasive.  As per applicants arguments, on top of pp 7 of the response, toward the Meyer reference, examiner argues that the cited portion of Meyer demonstrates a compression metric, and in conjunction with para 0011 of Meyer, clearly the compression metric, as well as other metrics, are constantly adjusted until the candidate neural network fits the parameters of the desired network.  As stated in Meyer, all of the metric are adjusted, to fit the desired performance parameters; and a compression metric is one of the metrics that are tracked in Meyer, as part of performance measurement.  As to applicants arguments against the Campos reference, examiner argues that the memory overlap removal/savings in Campos, via compression adjustment, improves upon the delay/latency metric; similarly to the Meyer reference, Campos teaches the concepts of adjusting metrics/parameters so that the network improves in terms of speed/memory/latency.  Lastly, applicants arguments do not provide a compare/contrast of the cited portions of the references taken as a whole, to support the allegations of ‘fails to disclose’.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See the following references toward the generation and testing of neural network performance:

Kour et al (20200210848) teaches testing of a workload on a storage node using a real IO stream (as evaluating the effects on the network from the processing using the GAN – para 0086, as well as para 0103, testing to see if the network holds, and then deploying the GAN in a vehicle or aircraft – middle of para 0103, and monitoring network traffic – para 0103, last 12 lines); generating a synthetic IO stream as part of the testing – para 0080); monitoring network traffic and reporting the performance and any anomalies – para 0103, last 7 lines).

Dong et al (20200327379) teaches the testing of deep learning AI networks for training speed (para 0012, fig.3, para 0036)

Roman et al (20190246299) teaches the testing of a mobile network using GAN’s – para 0050, 0053

Deasy et al (20210383538) teaches DNN and GAN testing for medical applications (abstract, para 0062) 
Thomson et al (20200175961) teaches GAN and other neural nets --Para 0613, and system delays – para 0093.
Ayala et al (20070094168) teaches testing of neural networks (Abstract, para 0106).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        11/15/2022